Citation Nr: 1758827	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2014, for the grant of service connection for loss of sense of taste.

2.  Entitlement to a rating in excess of 10 percent prior to June 30, 2014, for loss of sense of smell prior to June 30, 2014.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea, to include as secondary to surgery for service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1961 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and a May 2015 rating decision by the RO in Houston, Texas.  Jurisdiction now resides with the Houston RO.

The Veteran was granted service connection for loss of sense of smell in June 2003 at a noncompensable rate, effective March 24, 2003.  He submitted a claim for an increased evaluation received June 30, 2014, and was subsequently awarded a 10 percent disability rating effective the date of claim.  The Veteran also submitted a claim for service connection for loss of sense of taste received on June 30, 2014, and was subsequently service connected on a secondary basis to service-connected sinusitis at 10 percent disabling, effective the date of claim.  He was service connected for bilateral hearing loss at a noncompensable rate, effective November 6, 2001.  He submitted a claim for increase in June 2014.  

In a July 2003 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective August 21, 2002.  A review of the claims file shows that the Veteran first met the criteria for TDIU at that time.  Thus, the issue of entitlement to TDIU is part of the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for sleep apnea, to include as secondary to surgery for service-connected sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's informal claims for service connection for loss of sense of taste, secondary to sinusitis, and for an increased rating for service-connected loss of sense of smell on March 31, 2014. 

2.  A complete loss of sense of smell was not ascertainable in a report of examination or hospitalization between March 31, 2013, and March 31, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 31, 2014, but no earlier, for the award of service connection for loss of sense of taste are met.  38 U.S.C. §§ 5101, 5110, 7105 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.303, 3.400 (2017)

2.  The criteria for a rating in excess of 10 percent for loss of sense of smell prior to March 31, 2014, have not been met.  38 U.S.C. §§ 5101, 5110, 7105; 38 C.F.R. § 3.400, 4.87a, Diagnostic Code 6275 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; see also Norris v. West, 12 Vet. App. 413, 421 (1999).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). 

The assignment of effective dates of awards is generally governed by 38 U.S.C. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  The effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).  

In addition, some claims are subject to the more specific criteria under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, and the treatment occurred within the prior one-year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable increase for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

However, the Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

Also, with regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(2). 

In this regard, a "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie v. Shinseki, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making all determinations, the Board must fully consider the Veteran's assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran submitted a letter that was received by VA on March 31, 2014, indicating that he has had no sense of smell or taste since a sinus surgery in May 1965.  The Veteran submitted his formal claim for an increased rating for loss of sense of smell and a service connection claim for loss of sense of taste on June 30, 2014.  The Board has considered whether this earlier communication constitutes an informal claim, necessitating an effective date of March 31, 2014, for both the increased rating claim and for the service connection claim.  The Veteran stated he was requesting compensation, identified his disabilities as a complete loss of sense of smell and a complete loss of sense of taste, and it is in writing.  Therefore, the Board finds that the appropriate date of claim for both the increased rating claim and the service connection claim is March 31, 2014.  

I.  Loss of Sense of Taste

As noted above, the Veteran first claimed loss of sense of taste in a communication received March 31, 2014.  Service connection was established as related to service-connected sinusitis.  Accordingly, the effective date of such a claim granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis, or March 31, 2014.  Ellington v. Nicholson, 22 Vet. App. at 145.  

The Veteran has contended that the effective date for loss of sense of taste should be the date he underwent surgery related to his sinusitis in January 2013.

The Board has carefully considered the Veteran's statements in support of the claim.  However, the evidence provides no legal basis for an earlier effective date.  Because the Veteran was awarded service connection for loss of sense of taste secondary to his sinusitis disability, he has contended that the effective date for service connection for loss of sense of taste should be the date he underwent surgery related to his sinusitis.  However, there is no evidence in the Veteran's claims file, prior to March 31, 2014, that shows he was diagnosed with loss of sense of taste.  The Board finds the Veteran's private and VA treatment records most probative, as despite reports of troubles with his sinuses, breathing, and allergies, there is no complaint of a lack of a sense of taste prior to the date of claim.  The evidence, therefore, does not show a diagnosis of loss of sense of taste prior to March 31, 2014.

Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has repeatedly rejected the argument that a disability service connected as secondary to an underlying service-connected disability be entitled to the effective date of the underlying disability.  See Manzanares v. Shulkin, 863 F.3d 1374 (Fed. Cir. 2017); Ellington v. Peake, 541 F.3d at 1364.  See also Ross v. Peake, 21 Vet. App. 528 (2008).

The Federal Circuit has also found that there is nothing in the history of 38 C.F.R. § 3.310(a) to suggest that a claim for secondary service connection should be treated as part of a claim for primary service connection. Manzanares v. Shulkin, 863 F.3d at 1374.   Additionally, they have determined that nothing in 38 C.F.R. § 3.155(d)(2) regarding "ancillary benefits" supports the Veteran's position taken here.  Id. 

The governing regulations dictate that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later, and the Board is bound by that authority.  38 U.S.C. § 5110a; 38 C.F.R. § 3.400.  Under the facts of the case, the effective date of service connection for loss of sense of taste can be no earlier than March 31, 2014, the date the Veteran's informal claim was received by VA.  Id.

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the Board finds that the effective date for the grant of service connection for loss of sense of taste is March 31, 2014, and no earlier.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 49.

II.  Loss of Sense of Smell

As noted above, the Veteran was service connected for loss of sense of smell at a noncompensable rating effective March 24, 2003, in a June 2003 rating decision.  That decision was not appealed.  He submitted a claim for an increased rating received June 30, 2014, and was subsequently awarded a 10 percent rating as of that date.  As noted above, the actual date of claim was March 31, 2014.

Loss of sense of smell is rated under 38 C.F.R. § 4.87a, Diagnostic Code 6275.  A complete loss of sense of smell is awarded a 10 percent disability rating.  

The Veteran was originally granted a noncompensable rating due to hyposmia, or partial loss of sense of smell, which was diagnosed at an April 2003 VA examination.  A February 2015 VA examination diagnosed a complete loss of sense of smell.  

Under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the earliest effective date for the increased rating is the earliest date as of which the complete loss of sense of smell was factually ascertainable within a year of the date of claim, March 31, 2014.  Thus, the relevant timeframe for a potential increase is March 31, 2013, to March 31, 2014.  

A review of the Veteran's private and VA medical treatment records indicates that there was no diagnosis of anosmia, or a complete loss of sense of smell, within that timeframe.  Additionally, there is no indication that the Veteran complained of a complete loss of sense of smell within that timeframe to private or VA clinicians.  As a complete loss of sense of smell was not factually ascertainable in the year prior to March 31, 2014, an increased rating of 10 percent disabling cannot be granted prior to that date. 

The Board has considered the Veteran's contentions as to why a rating in excess of 10 percent for loss of sense of smell should be granted prior to the date of claim for increase.  In his May 2015 Notice of Disagreement (NOD), the Veteran argued that because he was awarded benefits under 38 U.S.C. § 1151, he should receive the highest possible evaluation under the law.  Benefits are awarded under 38 U.S.C. § 1151 for a veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility.  Such a Veteran is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B) (2012); 38 C.F.R. § 3.361(a)-(d) (2017); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).  

However, the Veteran was not awarded benefits under 38 U.S.C. § 1151.  He was directly service connected due to the polypoid changes within the nose which began when he was stationed in Scofield, Hawaii, in 1963.  The April 2003 VA examiner stated that the in-service operation did not help the Veteran's situation but there was no discussion of improper treatment.  Further, the Veteran had the surgery while in service, not after service by a VA physician.  As such, consideration under 38 U.S.C. § 1151 is not appropriate.  

The Veteran also contended in his October 2015 NOD that the effective date of the increase to 10 percent disabling should be the same as the September 1963 surgery for his service-connected sinusitis that caused the loss.  The Veteran was directly service connected for the loss of sense of smell, not service connected on a secondary basis related to his sinusitis.  However, to the extent the loss of sense of smell could have been an uncompensated aspect of his sinusitis disability, the Board has considered whether there was medical evidence of a loss of sense of smell prior to service connection.  Numerous treatment records are negative for a mention of any disorder regarding the Veteran's sense of smell or any complaints by the Veteran to health care providers prior to the date of service connection.  An April 2000 treatment record specifically stated that "his smell has been good."  Accordingly, there is no evidence that a loss of sense of smell was an uncompensated aspect of the Veteran's sinusitis.  

Based on the foregoing, a rating of 10 percent disabling is effective March 31, 2014, and no earlier.  38 C.F.R. § 3.155.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for loss of sense of taste is effective March 31, 2014, but no earlier.

A 10 percent rating for loss of sense of smell is effective March 31, 2014, but no earlier.


REMAND

Bilateral Hearing Loss

The Veteran last underwent a VA examination for his bilateral hearing loss in March 2014.  He has indicated that his hearing has worsened and he has since been prescribed bilateral hearing aids.  Under the circumstances, the Board is of the opinion that the Veteran should be offered a new VA hearing examination.  See e.g., 38 C.F.R. § 3.327(a) (2017) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or the current rating may be incorrect).  The Veteran's testimony and the prescription of hearing aids indicate a new evaluation is necessary to determine the severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Sleep Apnea

Upon review, the Veteran's service treatment records contain a May 1964 exit examination in which the Veteran noted that he has "frequent trouble sleeping."  The claims file also contains a March 2015 private provider's diagnosis of obstructive sleep apnea following a sleep study.  The Veteran has contended that his sleep apnea is due to the September 1963 in-service sinus surgery and his resulting sinusitis.  

The Board notes it is not permitted to make any medical finding with regard to the likelihood of sleep apnea resulting from the in-service surgery or the Veteran's sinusitis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board finds the Veteran's competent lay statements as to the onset of his symptoms, in addition to the private sleep apnea diagnosis, satisfies the McLendon low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  Accordingly, a remand is warranted in order to afford the Veteran a medical examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records regarding the Veteran's bilateral hearing loss disability and obstructive sleep apnea.  

2.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail. 

The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning. 

3.  Schedule the Veteran for a VA sleep apnea examination in order to determine the nature and etiology of any sleep disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.

a.  With respect to any identified sleep disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service, to include as due to in-service sinus surgery or to service-connected sinusitis.

b.  The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or better) that any sleep disorder was caused by the service-connected sinusitis; and

c.  The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or better) that the disorder was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected sinusitis.

In determining whether any sleep disorder is aggravated by the service-connected sinusitis, the examiner must opine upon a baseline level of severity of the sleep disorder established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disorder. 38 C.F.R. § 3.310(b) (2017).

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation for his bilateral hearing loss and for service connection for sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


